Citation Nr: 1215554	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus or due to herbicide exposure.

3.  Entitlement to service connection for cataracts, to include as secondary to Type II diabetes mellitus or due to herbicide exposure.

4.  Entitlement to service connection for a bladder disorder, to include as secondary to Type II diabetes mellitus or due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to Type II diabetes mellitus or due to herbicide exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to Type II diabetes mellitus or due to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for Type I diabetes mellitus, hypertension, cataracts, bilateral hearing loss, bladder disorder, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities.  The Veteran filed a notice of disagreement with the denial in October 2008 and a statement of the case was issued in August 2009.  The Veteran perfected an appeal to the Board on these issues in September 2009.

The Veteran submitted additional evidence (medication instructions for treatment of diabetes) in November 2009 unaccompanied by a waiver of his right to have this evidence initially considered by the RO; however, the Board finds that a full grant of the benefit sought on appeal is warranted.  In March 2011, the Veteran submitted additional evidence (Dr. C.G's March 2011 letter) accompanied by a waiver of his right to have this evidence initially considered by the RO. 38 C.F.R. § 20.1304(c) (2011). 

The issues of entitlement to service connection for hypertension, bladder disorder, peripheral neuropathy of the upper and lower extremities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has requisite service in the Republic of Vietnam; his exposure to herbicide agents is presumed.

2.  A current diagnosis of Type II diabetes mellitus that has manifested to a compensable degree is shown. 

3.  There is medical opinion evidence of record that shows that the Veteran's bilateral cataracts are etiologically related to his Type II diabetes mellitus.

4.  There is medical opinion evidence of record that shows that the Veteran's erectile dysfunction is etiologically related to medication the Veteran uses to treat symptoms of his PTSD.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Bilateral cataracts are proximately due to or the result of Type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).

3.  Erectile dysfunction is proximately due to or the result of service connected PTSD (medication).  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  The Veteran's claim was filed in April 2008.  

	1. 	Diabetes Mellitus

The Veteran contends that he has Type II diabetes mellitus from exposure to Agent Orange during his service in Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  Information obtained from the National Personnel Records Center (NPRC) indicates the Veteran served in the Republic of Vietnam from June 1968 to July 1969.  As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2011) and include Type II diabetes mellitus but not Type I diabetes mellitus.  

There is conflicting medical opinion evidence of record as to whether the Veteran has Type I or Type II diabetes mellitus.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

VA treatment records show the Veteran was diagnosed with new onset Type II diabetes in April 2008.  The Veteran, however, underwent a VA examination in July 2008.  The VA examiner concluded that the Veteran had Type I diabetes mellitus.  The VA examiner indicated that the Veteran had pancreatitis, secondary to alcohol abuse, which led to the development of insulin dependent diabetes.  The VA examiner maintained that although the Veteran was 61 years of age, he had elevated levels of insulin antibodies consistent with Type I diabetes, and therefore, the Veteran's diabetes was not related to Agent Orange exposure.  

Records from Dr. R. and Dr. B.G. dated in October 2008, however, specifically note that the Veteran wanted an evaluation on whether he had Type I or Type II diabetes mellitus and it was indicated that the Veteran had Type II diabetes mellitus for which he was prescribed insulin and Metformin.  Records from Dr. C.G. dated in February 2009 indicated that the Veteran wanted a second opinion regarding his diabetes mellitus.  Dr. C.G. noted an assessment of Type II diabetes mellitus.   

The Board observes that there is no indication on the VA examination report that the claims file was reviewed by the VA examiner.  The claims file contains VA and private treatment records that do not show a current or history of diagnosed pancreatitis.  As noted above, the Veteran was diagnosed with new onset Type II diabetes in April 2008.  At that time, the Veteran was hospitalized for diabetic ketoacidosis.  Dr. A.J. indicated that the Veteran appeared to have improved clinically during the course of the hospitalization; however, elevation of lipase levels had prompted further work-up for possible pancreatitis.  The Veteran had no history of pancreatitis.  Dr. A.J. explained that although pancreatitis could precipitate diabetic ketoacidosis, a patient in diabetic ketoacidosis could be found to have elevated lipase (and amylase) without clinical or radiologic evidence of pancreatitis.  Dr. A.J. maintained that given the Veteran's history of alcohol use and hypertriglyceridemia, pancreatopathy was of increased possibility.  A computed tomography (CT) scan and ultrasound of the abdomen were ordered but there are no reports of any results.  Significantly, however, there is no indication in subsequent VA treatment records that pancreatitis was clinically found.  Thus, the underlying premise for the VA examiner's opinion that the Veteran has Type I diabetes mellitus induced by pancreatitis is undermined.   

The Board recognizes that the RO attempted to reconcile the conflicting diagnoses by mailing clarification letters dated in July 2009 to Drs. B.G. and C.G.  The RO advised the physicians of the VA examination findings of Type I diabetes mellitus and requested that they "confirm" the diagnosis of Type II diabetes mellitus and provide an opinion on insulin antibodies and the likelihood it could be caused or co-exist with Type II diabetes mellitus.  No immediate response was provided by Drs. B.G. and C.G.  Rather, the Veteran responded by submitting medical records from these physicians.  While Drs. B.G. and C.G. did not provide the level of clarification requested by the RO, the Board finds it very significant that the crucial issue of whether the Veteran had Type I or Type II diabetes mellitus was known to and addressed by Dr. C.G. (on referral from Drs. R. & B.G.) as this was the purpose of the Veteran's visit.  Dr. C.G. is competent to provide the diabetes diagnosis, and the credibility of the diagnosis is not impugned as there is no indication from a review of the medical records that the assessment provided was not based on sound medical reasoning.  In a March 2011 letter, Dr. C.G. reaffirmed that the Veteran was under his care for adult onset diabetes Type II diagnosed in 2008 that was treated with insulin and Metformin.  The Veteran submitted medication instructions for Metformin which noted that it was used with a proper diet and exercise program to control high blood sugar in people with Type II diabetes (non-insulin-dependent diabetes).  Lastly, VA treatment records dated in May and August 2009 do note the VA examination findings of Type I diabetes mellitus but otherwise indicated that the history of the present illness was Type II diabetes mellitus.  VA treatment records dated in September, October, and December 2008 recognized Type II diabetes mellitus.  

The Board finds that in light of all of the above, the evidence of record more persuasively shows that the Veteran has Type II diabetes mellitus which is a disease associated with herbicide exposure.  The Veteran is presumed to have been exposed to herbicides during his Vietnam service.  Additionally, as both insulin and oral medication are required to control the diabetes, the evidence suggests that the diabetes has manifested to a compensable level (the degree of which is to be determined by the RO in the first instance).  See 38 C.F.R. §§ 3.307(a)(6)(ii), 4.119, Diagnostic Code 7913 (2011).  Accordingly, service connection for Type II diabetes mellitus on a presumptive basis is warranted. 


	2.	Cataracts

The Veteran contends that he developed cataracts as the result of his diabetes mellitus. 

VA treatment records show that in December 2006, the Veteran was noted to have cataracts of both eyes.  The Veteran underwent a VA examination in July 2008.  The examiner reported that the claims file was not made available to her but "medical records" were reviewed.  The examiner noted that the onset of the Veteran's diabetes occurred in April 2008.  The examiner provided a diagnosis of cataracts, very mild/trace.  The examiner explained that the Veteran had very early mild cataractous lens changes that were not visually significant.  The examiner indicated that the Veteran's cataracts were multifactorial in etiology but occurred more commonly with age and diabetes.  The examiner concluded that the changes were as likely as not related to the Veteran's diabetes.  

The relevant fact of the date the Veteran was clinically diagnosed with diabetes was known to the VA examiner notwithstanding the lack of review of the entire claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts).  The VA examiner ultimately concluded that the Veteran's cataracts were as likely as not due to diabetes.  The Board observes that the diagnosis of diabetes in April 2008 although after the fact was nevertheless rendered close in time to when cataracts were first described in the VA treatment records in December 2006.  Indeed, when discovered in April 2008, the Veteran's diabetes had already progressed to the stage that hospitalization for ketoacidosis was required.  Thus, the Board finds no basis for lowering the probative value of the VA examiner's opinion that the Veteran's cataracts were probably the result of the diabetic process.  There is no medical opinion evidence to the contrary.  Accordingly, service connection for bilateral cataracts secondary to Type II diabetes mellitus is warranted.  



	3.	Erectile Dysfunction

The Veteran contends that he developed erectile dysfunction as the result of his diabetes mellitus. 

The October 2004 VA posttraumatic stress disorder (PTSD) examination report shows the Veteran reported that he was not on any psychotropic medication at that time.  In a January 2005 rating decision, the RO granted service connection for PTSD based in part on the findings reported in VA treatment records and the 2004 VA examination report.  The noted examination findings included a mildly depressed affect and displayed depressed mood.  VA treatment records appear to show beginning in February 2006 that the Veteran was prescribed medication (Amitriptyline) for depression.  In February 2006, an assessment of erectile dysfunction was noted.  VA treatment records appear to show beginning in March 2006 that the Veteran was prescribed medication (Vardenafil/Levitra) for erectile dysfunction.  

The Veteran underwent a VA examination in July 2008 which as noted above, did not entail review of the claims file but "medical records" were reviewed.  The examiner provided a diagnosis of erectile dysfunction that the examiner indicated was not secondary to diabetes.  Rather, the examiner maintained that the Veteran's erectile dysfunction was more likely than not due to multiple factors including alcohol abuse, and antihypertensive and anti-depressant medication.  

The record reflects that the Veteran has been prescribed a medication for his depression which VA has recognized as a symptom of his service connected PTSD. The VA examiner has listed anti-depressant medication as a factor causing the Veteran's erectile dysfunction.  There is no medical opinion evidence to the contrary.  Accordingly, service connection for erectile dysfunction secondary to PTSD (medication) is warranted.  




ORDER

Service connection for Type II diabetes mellitus is granted.

Service connection for bilateral cataracts secondary to Type II diabetes mellitus is granted.

Service connection for erectile dysfunction secondary to PTSD (medication) is granted. 


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's remaining claims.

Hypertension

The Veteran contends that he developed hypertension as the result of his diabetes mellitus.  A May 2001 private medical record included a notation that the Veteran was seen for complaints that included a follow-up for hypertension.  The Veteran underwent a VA examination in July 2008 in which the examiner provided a diagnosis of essential hypertension that she maintained was not a complication of diabetes.  The examiner explained that the Veteran was diagnosed with hypertension several years prior to his diagnosis of diabetes.  In regard to the question of whether the condition was worsened or increased by the Veteran's diabetes, the examiner simply responded, "No."  No supporting rationale was provided.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  As the VA examiner provided no rationale for concluding that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes, the opinion is inadequate.  Accordingly, the examination report must be returned to the VA examiner to remedy this deficiency.  

Bladder Disorder 
  
The Veteran contends that he has a bladder disorder as the result of his diabetes mellitus.  Service treatment records show that in July 1969, the Veteran complained of a urethral discharge.  The service examiner diagnosed urethritis, acute, due to neisseria gonorrhea.  After service, VA and private treatment records do not show that the Veteran has been diagnosed with a bladder disorder.  There is also insufficient lay evidence of persistent or recurrent symptoms of a bladder disability.

The record, however, reflects that the Veteran was denied disability benefits from the Social Security Administration (SSA) in October 2006.  Also, a July 2008 Notice of Hearing indicated that the Veteran continued to seek such disability benefits.  The disabilities for which benefits were sought were not indicated.  Thus, the relevancy of the records is unknown including whether such records contain medical evidence of a current bladder disorder.  In such cases, VA generally has a duty to obtain the SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, any available SSA records pertaining to disability benefits should be obtained.  

Peripheral Neuropathy of the Upper and Lower Extremities 

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities as the result of his diabetes mellitus.

The July 2008 VA diabetes mellitus examination report shows that in regard to the question of whether there were symptoms of peripheral neuropathy related to diabetes, the examiner responded in the affirmative and noted that there were symptoms of paresthesias.  Thereafter, in regard to the question of the possible presence of a diabetes related condition, the examiner provided a diagnosis of neurologic disease manifested by mild to moderate peripheral neuropathy of the bilateral lower extremities.  The examiner indicated that this was not a complication of diabetes.  The examiner reasoned that the Veteran was diagnosed with diabetes within the past four months which was insufficient time for peripheral neuropathy to develop secondary to diabetes.  The examiner maintained that the cause of the Veteran's peripheral neuropathy was more likely than not from many years of alcohol abuse.  As for whether the condition was worsened or increased by the Veteran's diabetes, the examiner explained that "[e]ventually the [V]eteran's diabetes [might] also contribute to progression on his peripheral neuropathy; however, the degree of aggravation cannot be determined without resorting to mere speculation." 

Inexplicably the VA examiner initially responded in the affirmative that the Veteran had symptoms of peripheral neuropathy related to diabetes (page 2), but then concluded with a supporting rationale that the Veteran's peripheral neuropathy was not in fact caused by the diabetes (pages 11-12).  The examination report must be returned to the examiner for another opinion that reconciles the conflicting findings.  Also, the Board recognizes that although the Veteran was not clinically diagnosed with diabetes mellitus until April 2008, the record does reflect a diagnosis of early cataracts in December 2006 (determined by another VA examiner to be due to diabetes mellitus), which suggests the onset of the diabetic process may have occurred earlier on than when clinically detected.  It is unclear whether knowledge of this possibility would have changed the examiner's opinion that there was insufficient time (four months) for peripheral neuropathy to develop secondary to diabetes mellitus.  Thus, the examiner must also address evidence of possible earlier onset of the diabetic process in the opinion request.  As for the aggravation question, clarification is needed as to whether the examiner is of the opinion that there is no current evidence of aggravation of the peripheral neuropathy by the diabetes because there is no additional disability shown.  As for the upper extremities, no diagnosis or opinion on the presence of any disability manifested by peripheral neuropathy was provided and thus, must also be addressed by the examiner. 

The Board further observes that VA and private treatment records document the Veteran's long history of alcohol use.  For example, medical records from Drs. B.G. and C.G. note the Veteran's history as a "heavy drinker" in September 2002, that he "continue[d] to drink [i]n excess" in August 2006, and that the Veteran was "still drinking" in March 2007.  Although the law provides that no compensation shall be paid if the disability for which service connection is sought is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs, the statute does not preclude compensation for an alcohol abuse disability secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); 38 U.S.C.A. §§ 105(a), 1110, 1131.  The record reflects that service connection is in effect for PTSD.  The October 2005 VA examination report noted that the Veteran's symptoms included sleep disturbances including night sweats and nightmares and that the Veteran used alcohol to "relax and help [him] sleep."  The examiner noted that it appeared that the Veteran might have a significant alcohol abuse or dependence problem but the Veteran was unwilling to talk about consumptions or problems.  On Axis I, the diagnoses included rule out alcohol abuse/dependence.

The Board recognizes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought for the same disability.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  The Board finds that the VA examiner's assertion that the Veteran's  
peripheral neuropathy was more likely than not from many years of alcohol abuse, and the Veteran's alleged use of alcohol to cope with PTSD symptoms, have raised a theory of entitlement of service connection for alcohol abuse secondary to PTSD with peripheral neuropathy secondary to alcohol abuse, which must be addressed by the VA examiner in the clarification of opinion request as well.  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as the result of exposure to acoustic trauma during his military service.  The Veteran's DD Form 214 shows he was awarded the Combat Action Ribbon, and his military occupational specialty was a Mortar Man.  The Veteran underwent a VA audiology examination in August 2009.  Audiometric testing revealed that the Veteran had a hearing impairment for VA purposes in both ears.  See 38 C.F.R. § 3.385 (2011).  The examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his military noise exposure.  The examiner noted that the Veteran had normal hearing on audiogram conducted at his induction physical and that no audiometric information was available in connection with his separation physical although the service examiner rated his hearing as 15/15.  The examiner noted further that he also reviewed two annual service physicals completed in 1982 and 1984 during which time hearing loss was not mentioned as a problem.  The examiner then concluded with the notation that other medical reports for evaluation conducted in 2003 at the Memphis VAMC were reviewed and none of the progress notes mentioned any claim of hearing loss; rather, his hearing was reported as "grossly normal."   

The Board finds that the opinion provided by the VA examiner consists of a conclusion and recited data, but no reasoned medical explanation connecting the two.  The examiner did not explain the clinical significance of the service physical and VA findings in relation to whether any current hearing loss was due to in-service noise exposure.  Accordingly, the opinion is inadequate and the examination report must be returned to the VA examiner to remedy this deficiency.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.

In regard to all claims, the Board finds that the record should be supplemented with updated VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the appropriate VA health care facilities pertaining to any treatment the Veteran received for his hypertension, bladder disorder, peripheral neuropathy of the upper and lower extremities, and bilateral hearing loss from August 2009 to date.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the SSA and request copies of all documents relating to any administrative decisions and the medical records relied upon concerning the Veteran's claim for disability benefits.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, return the July 2008 VA diabetes mellitus examination report along with the claims file and a copy of this remand to the examiner for an addendum to the opinion provided.

(a)  In regard to the question of whether the Veteran's hypertension was worsened or increased by the Veteran's diabetes, the examiner should provide a supporting rationale for providing a "No" response.  

(b)  In regard to the question of whether the Veteran's peripheral neuropathy of the lower extremities was caused by the service connected Type II diabetes mellitus, the examiner should reconcile the initial finding noted on page 2 of the examination report that the Veteran had symptoms of peripheral neuropathy related to diabetes with the later finding noted on pages 11-12 that the Veteran's peripheral neuropathy was not in fact caused by the diabetes.  The examiner must also consider and address the fact that the record reflects a diagnosis of early cataracts in December 2006 (determined by another VA examiner to be due to diabetes mellitus), which suggests the onset of the diabetic process may have occurred earlier than when clinically detected in April 2008.  The examiner should then again provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities was caused by the service connected Type II diabetes mellitus.  

Also, in regard to the aggravation question, the examiner should explain whether in so finding that "eventually" the Veteran's diabetes might progress the peripheral neuropathy, the examiner is of the opinion that currently there is no evidence of aggravation of the peripheral neuropathy by the diabetes because there is no additional disability shown.  

(c)  If, and only if, the examiner continues to find that the Veteran's peripheral neuropathy of the lower extremities WAS NOT caused by the service connected Type II diabetes mellitus but rather more likely due to many years of alcohol abuse, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an alcohol abuse disability that is a symptom (coping mechanism) of the Veteran's service connected PTSD.  The examiner must provide a supporting rational for the opinion provided.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

(d)  As for the claimed peripheral neuropathy of the upper extremities the examiner should indicate whether the findings reported in the examination report indicate that the Veteran has this disorder.  If yes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the upper extremities was (i) caused or (ii) aggravated (permanently worsened beyond the natural progress of the disorder) by the service connected Type II diabetes mellitus.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's peripheral neuropathy of the upper extremities found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected diabetes mellitus.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

4.  If, and only if, evidence obtained in connection with Remand directives 1 and 2 shows a current bladder disorder, schedule the Veteran for an appropriate VA examination to determine whether such disorder is related to service connected disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a bladder disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progress of the disorder) by the service connected Type II diabetes mellitus.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's bladder disorder found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected diabetes mellitus.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

5.  Return the August 2009 VA audiological examination report along with the claims file and a copy of this remand to the examiner for clarification of the opinion provided. The examiner should provide another opinion with supporting rationale on whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss is related to an incident of the Veteran's military service, including combat noise exposure.  (The examiner must accept as fact that the Veteran had in-service combat noise exposure.)  In so doing, the examiner must explain the medical significance of the finding of normal hearing on whispered/spoken voice testing at separation, and subsequent normal findings in the 1982 and 1984 service records and 2003 VA records in relation to the likelihood that any current hearing loss is attributable to in-service noise exposure.  The probability of hearing loss due to in-service noise exposure on a delayed or latent onset theory of causation must be discussed.  In addressing this, the examiner should point to sound medical principles in support of all conclusions reached.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


